May 20th, 2015


Court of Appeals
Third District
Jeffrey D. Kyle, Clerk
P.O. Box 12547
Austin, Texas 78711-2547



RE:    Appeal No.: 03-15-00253-CV; 03-15-00254-CV; 03-15-00255-CV
       Trial Court Cause No.: 11,883; 11,884; 11,930
       County of Bastrop v. Yegua Trust, et al; County of Bastrop v. Lonnied
       Farmer, et al; County of Bastrop v. Combined Financial, et al
       In The 423rd District Court of Bastrop County, Texas
       Reported by Michele M. Fritsche, CSR

Dear Mr. Kyle,

As of today, no written request with hearing dates, or payment arrangements for the
Reporter’s Record have been made in the above referenced causes.

If you have any questions concerning this matter, please feel free to contact me.

Sincerely,

Michele M. Fritsche
423rd District Court
804 Pecan Street
Bastrop, Texas 78602
512-581-4239